Title: To Thomas Jefferson from the Mississippi Territory Legislative Council, 19 November 1803
From: Mississippi Territory Legislative Council
To: Jefferson, Thomas


               
                  Sir
                     
                  Novemr. 19th 1803
               
               We the Legislative Council of the Mississippi Territory possessing in Common with our fellow Citizens the livliest Sentiments of Gratitude towards the general Government for the unremitted Attention it has discovered to the Interests of this Country, are desirous of expressing to you, Sir, our great satisfaction and Joy at the interesting Event, which has lately resulted from executive and diplomatic management in the Concerns of the Mississippi. It will be faithfully representing the Feelings of our Constituents as well as those of our own, to declare, that the Knowledge of no Occurrence except the Establishment of American Independence, has been more joyfully or more thankfully received, than the important Cession of Louisiana. By this great acquisition our Commerce, Peace and Prosperity are secured; and the true American Policy, which prefers pacific Negotiation to rash and sanguinary measures is preserved justified and admired. 
               Receive, Sir, our cordial congratulations on this Occasion, accompanied by our sincere Wishes, that you may long live to enjoy the Confidence, and promote the prosperity of your Countrymen.
               
                  John Ellis President of the Legislative Council
               
               
                  Attest
                  Felix Hughes Secy
                  to the Legislative Council
               
            